United States Court of Appeals
                        For the First Circuit


No. 13-1609

                            JAMILYA PINA,

                        Plaintiff, Appellant,

                                  v.

         THE CHILDREN'S PLACE a/k/a THE CHILDREN'S PLACE
              RETAIL STORES, INC. and JEAN RAYMOND,

                        Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Joseph L. Tauro, U.S. District Judge]


                                Before

                   Torruella, Howard, and Kayatta,
                           Circuit Judges.



     Winston Kendall, with whom Law Office of W. Kendall, was on
brief for appellant.
     Michael Mankes, with whom F. Arthur Jones II and Littler
Mendelson, P.C., were on brief for appellees.




                           January 27, 2014
           TORRUELLA, Circuit Judge.   Jamilya Pina ("Pina") appeals

from the district court's grant of summary judgment in favor of her

former employer, The Children's Place Retail Stores, Inc. ("TCP"),

and TCP District Manager Jean Raymond ("Raymond"). Pursuing claims

of employment discrimination and retaliation, Pina asserts that she

was fired, harassed, and not rehired on the basis of race in

violation of 42 U.S.C. § 1981 and Massachusetts General Laws

chapter 151B, section 4. She argues that the district court abused

its discretion by denying three of her discovery motions, and that

it erred by granting Appellees' motion for summary judgment.

Finding no error or abuse of discretion, we affirm.

                           I. Background

           Because Pina challenges the grant of Appellees' motion

for summary judgment, we review the facts in a manner as favorable

to Pina as the record allows, "keenly aware that we cannot accept

conclusory allegations, improbable inferences, and unsupported

speculation."   Medina-Rivera v. MVM, Inc., 713 F.3d 132, 134 (1st

Cir. 2013) (internal quotation marks omitted).

A.   Factual Background

           Pina, an African-American woman, worked periodically as

a per diem sales associate at TCP's South Shore Plaza store

beginning in June 2006.1   In late June or early July of 2007, Pina

1
   We note here that the precise timing of events is not always
clear from the record, wherein the parties periodically contradict
themselves and each other in their various descriptions of dates.

                                -2-
applied for a position as an Assistant Store Manager ("ASM") at

TCP's Cambridgeside Galleria ("Cambridgeside") location.    Raymond

-- TCP's white male District Manager -- interviewed Pina, and on

July 2, 2007, he offered her the position.   Pina accepted the ASM

position and thereafter reported to the Cambridgeside Store Manager

Ingrid Trench ("Trench"), an African-American female.

          During this time, Pina was in a romantic relationship

with Michael Williams ("Williams"), an African-American male who

worked for TCP at the South Shore Plaza store.      Pina, however,

began to suspect that Williams was being unfaithful, and she

accused multiple TCP employees of sleeping with Williams.    Among

those Pina suspected were two South Shore Plaza ASMs: Melody Mowatt

("Mowatt"), an African-American female, and Stephanie Giordano

("Giordano"), a white female.

          On the night of July 20, 2007, Pina called the South

Shore Plaza Store Manager Kristen Fernándes ("Fernándes") and

accused Mowatt and Giordano of falsifying Williams's time cards.

Pina asserts that while she was driving Williams to work, he told

her that arriving late was not a problem because one of the ASMs

would "take care of it."    Because she continued receiving full

child support payments from Williams even though she knew he was

arriving late, Pina believed that Giordano and Mowatt were altering



These differences are hardly material, however, and do not play a
central role in our analysis.

                                -3-
Williams's time cards so that he was paid as if he had arrived on

time.

          According to her deposition testimony, Pina believes that

she mentioned only the time card fraud and that she did not discuss

any romantic relationships or allegations of sexual impropriety

during her conversation with Fernándes.   Pina also now claims that

after telling Fernándes about the time card fraud, she made an

additional report regarding Giordano's alteration of Williams's

time cards by calling TCP's loss prevention hotline. Pina believed

that she would be paid for her report because TCP's loss prevention

program advertised rewards of up to $100 for hotline reports

leading to the termination of an employee for theft.

          The following day, on July 21, 2007, Fernándes reported

Pina's call to Raymond, who responded immediately by investigating

Pina's allegations.   Raymond and Fernándes reviewed three weeks of

time cards and questioned the ASMs at the South Shore Plaza store

about the allegations, but they found no evidence of wrongdoing.

Raymond then notified the Human Resources Director of his findings.

Neither Raymond nor any other TCP employee interviewed Pina or

informed her about the results of the investigation into the time

cards.

          Two days later, on July 23, 2007, Pina accused another

TCP employee -- this time her own manager, Trench -- of having an

affair with Williams.   While at a Dunkin' Donuts before work, Pina


                                -4-
recognized    one   of   the   other   patrons:   Joe   Leslie   ("Leslie"),

Trench's partner. In the presence of Trench's young daughter, Pina

told Leslie that Trench was sleeping with Williams.2             Leslie was

shocked by Pina's statements and immediately informed Trench of the

encounter.    Trench then reported Pina's disparaging statements to

Raymond, who immediately questioned Pina to get her version of

events. Pina admitted to accusing Trench of sleeping with Williams

as reported, although she argued that it was off the clock and none

of Raymond's business.         Raymond claims that he was shocked by

Pina's use of foul language during their conversation, that he

concluded Pina's actions were serious and inappropriate, and that

he suspended her with pay pending further investigation.

             Later that same day, Raymond went to the Cambridgeside

store to inquire further about Pina's behavior.          His investigation

revealed that Pina had also told a Cambridgeside sales associate

that Trench was sleeping with Williams, although Pina could not

recall having that conversation.         In addition, Raymond received a

call from Mowatt, who revealed that Pina had left harassing

messages on Mowatt's cell phone, accusing her of having an affair




2
   The parties dispute the precise language used by Pina during
this encounter.    Appellees contend that Pina said Trench was
"fucking" Williams. Pina admits that she used words to the effect
that Trench was sleeping with Williams, but during her sworn
deposition she said she was unable to recall whether or not she
used the word "fucking."    On appeal, she now vigorously denies
having used profanity.

                                       -5-
with Williams as well.3           Fernándes and another TCP employee told

Raymond   that    they    had     listened     to    Pina's    messages     and    were

concerned for Mowatt's safety.           Trench also told Raymond that she

feared    Pina.     Raymond       determined        that   Pina    had    engaged    in

harassing, disorderly, and inappropriate behavior and that she

could pose a threat to the safety of TCP employees.                               After

consulting with TCP's human resources department, Raymond fired

Pina on July 27, 2007.

            On    January        10,   2008,        Pina   filed    a     charge     of

discrimination      with         the   Massachusetts          Commission     against

Discrimination ("MCAD"), alleging that TCP and Raymond terminated

her employment on the basis of her race because they did not want

to   compensate    her,     an    African-American         woman,   for    reporting

internal theft.4     On January 9, 2011, the MCAD dismissed Pina's

charge, finding that she had engaged in a pattern of unprofessional

behavior resulting in her termination.                 The MCAD also found that

six of the fourteen TCP employees to have received the $100 award

for reporting theft from 2007 to 2008 were African-American, and




3
   Pina admitted calling Mowatt to discuss her relationship with
Williams, but she could not recall the substance of the
conversation or whether or not she left any messages.
4
   At her deposition, Pina testified that her MCAD statement that
she was discriminated against because of her race was inaccurate,
and that what she should have said was that she was terminated
because TCP did not want to investigate an interracial relationship
between Williams and Giordano.

                                        -6-
that reporting internal theft was not protected activity that could

give rise to a claim of retaliation under Massachusetts law.

            Three months later, on April 2, 2011, Pina applied for a

position as an ASM at TCP's Downtown Crossing location.                       Pina

admits that she did not know if the store had any openings for that

position at the time she applied. Believing that she missed a call

from the Downtown Crossing store around May 12, 2011, Pina later

returned to the store and spoke with the same TCP employee to whom

she originally handed her application. Based on this conversation,

Pina believed that the hiring manager would contact her. According

to Appellees, however, there were no available ASM positions at the

Downtown Crossing store at the time that Pina applied.                 Pina was

never contacted or interviewed for the ASM position.

            When an ASM position later opened up at the Downtown

Crossing store in late April or early May 2011, Cynthia Henry

("Henry"),   the     District    Manager     responsible   for   the   Downtown

Crossing    store,    selected    an   internal    candidate     to    fill    the

position.     The candidate she selected was an African-American

female with a year of experience as an ASM in TCP's Saugus store.

Henry promoted her without considering any external candidates or

advertising the position.

B.   Procedural Background

            On June 14, 2011, Pina filed a second charge with the

MCAD, this time claiming that TCP failed to interview and re-hire


                                       -7-
her on the basis of race and in retaliation for her first MCAD

charge, all in violation of Massachusetts law and Title VII.                          The

MCAD eventually dismissed Pina's second charge, but prior to that

decision, Pina initiated the present action on July 19, 2011.

After the case was removed to district court, many of Pina's state

law   claims    were      dismissed    for    failure      to      file   within      the

limitations period and failure to state a claim. On March 9, 2012,

Appellees moved for summary judgment on Pina's remaining claims:

supervisor harassment and discriminatory firing in violation of 42

U.S.C. § 1981, and retaliatory failure to rehire in violation of

both § 1981 and chapter 151B of the Massachusetts General Laws. On

March 27, Pina filed motions to reopen Raymond's deposition, to

strike Henry's affidavit, for an extension of time, and for leave

to file a cross-motion for summary judgment.                 After a hearing, the

district   court    denied     Pina's    discovery-based           motions,     and    on

March 14, 2013, it granted Appellees' motion for summary judgment.

After an unsuccessful motion for reconsideration, Pina's timely

appeal followed.

                                 II.    Analysis

           On    appeal,      Pina     argues       that     the    district     court

erroneously denied three of her discovery-related motions: her

motion to re-open Raymond's deposition, her motion to strike

Henry's affidavit, and her motion for an extension of time.

Additionally,      Pina    argues     that    the    court      erred     by   granting


                                        -8-
Appellees' motion for summary judgment.                  We begin with Pina's

discovery-based claims.

A.   Discovery motions

            We review challenges to a district court's discovery

determinations under an abuse of discretion standard.                   See, e.g.,

Dennis v. Osram Sylvania, Inc., 549 F.3d 851, 859 (1st Cir. 2008).

It is well settled that "[a]ppellate courts seldom intervene in

discovery   questions"       and    that    "[t]he     standard   of    review   in

discovery     matters   is    not    appellant-friendly."          Id.     at    860

(alteration    in   original)       (quoting     Modern    Cont'l/Obayashi        v.

Occupational Safety & Health Review Comm'n, 196 F.3d 274, 281 (1st

Cir. 1999)).    Accordingly, we "will intervene in such matters only

upon a clear showing of manifest injustice, that is, where the

lower court's discovery order was plainly wrong and resulted in

substantial    prejudice     to     the    aggrieved    party."   Id.    (internal

quotation marks omitted).

            1. Motion to reopen Raymond's deposition

            The district court originally imposed a deadline of

December 16, 2011 for the completion of depositions.               Pina allowed

the deadline to lapse and then sought permission to amend her

complaint to include a failure to rehire claim. The district court

allowed the amendment and set a second deposition deadline of

January 26, 2012.       On January 24, 2012, Pina's counsel deposed

Raymond in his capacity as a representative of TCP pursuant to


                                          -9-
Federal Rule of Civil Procedure 30(b)(6).5   Subsequently, Raymond

submitted a four-page errata sheet to correct and clarify his

testimony pursuant to Federal Rule of Civil Procedure 30(e), which

gives a deponent the opportunity to review a deposition transcript

and, "if there are changes in form or substance, to sign a

statement listing the changes and the reasons for making them."

Fed. R. Civ. P. 30(e)(1).      Pina argued that the changes to

Raymond's deposition testimony were material and necessitated the

reopening of his deposition, but the district court disagreed,

giving rise to Pina's argument that the district court abused its

discretion by denying her motion to reopen Raymond's deposition.

          By way of support, Pina cites Tingley Sys., Inc. v. CSC

Consulting, Inc., 152 F. Supp. 2d 95, 120 (D. Mass. 2001) for the

proposition that a deposition may be reopened where "the changes

contained in the errata sheets make the deposition incomplete or

useless without further testimony."   Id. (internal quotation marks

omitted). Pina points to three changes in Raymond's testimony that

she believes show that re-opening was required.6      In the first


5
   Federal Rule of Civil Procedure 30(b)(6) provides in relevant
part that "a party may name as the deponent a . . . corporation
. . . and must describe with reasonable particularity the matters
for examination. The [corporation] must then designate one or more
. . . persons who consent to testify on its behalf . . . . The
persons designated must testify about information known or
reasonably available to the [corporation]."      Fed. R. Civ. P.
30(b)(6).
6
   Pina also correctly notes that a party served with a proper
Federal Rule of Civil Procedure 30(b)(6) notice must produce a

                              -10-
instance, Raymond changed his answer to a question regarding

whether those reapplying with TCP are interviewed from "Yes,

sometimes" to "Yes, when we have a qualified applicant and an open

position."    Second, when asked whether the Associate Handbook or

Code of Conduct stated that the punishment for disruptive and

disorderly    behavior    was   suspension    and   termination,   Raymond

originally said "I don't know."        His revised answer stated that

"[u]nacceptable behavior may result in disciplinary action ranging

from counseling sessions to immediate discharge as stated in our

Associate    Handbook."     Finally,   Pina   directs   us   to   Raymond's

testimony that Henry had called him saying that "she received this

and didn't know what to make of it."         In response to the question

"[d]idn't know what to make of what," Raymond originally said

"[t]he allegation that she had applied for the assistant manager


witness who can testify as to facts known or available to the
corporate deponent on the matters specified. She then complains
that Raymond was not prepared to discuss either vacancies at TCP
stores to which Pina did not apply or what Pina herself said when
reapplying, and that the district court was therefore required to
strike his testimony as if he had not appeared. Pina, however,
never sought to preclude Raymond's testimony, neither area of
inquiry was identified with reasonable particularity in the
30(b)(6) notice, and -- even if this Circuit elected to adopt a
rule that a 30(b)(6) witness's severe unpreparedness could
constitute constructive non-appearance -- Pina has fallen well
short of showing constructive non-appearance in this case. See
Baker v. St. Paul Travelers Ins. Co., 670 F.3d 119, 124 (1st Cir.
2012) (declining to create a 30(b)(6) exception to the rule that
"sanctions for non-appearance are only available when a deponent
literally fails to show up for a deposition session" in a case
where evidence of unpreparedness was limited) (internal quotation
marks omitted) (emphasis added).    We need say no more on this
subject.

                                   -11-
position, and she had gone to MCAD."          Raymond's revised answer

stated:

             She was confused. She (Ms. Henry) had no idea
             Ms. Pina had applied for an Assistant Manager
             position at Downtown Crossing, which did not
             have an Assistant Manager opening, and she
             (Ms. Pina) was alleging discrimination or
             retaliation because she was not hired. We did
             not have an Assistant Manager opening at
             Downtown Crossing.

Pina thus concludes that reopening was required since the changes

were material, not "mere 'corrections' of stenographic errors," and

because she needed to "explore the myriad inconsistencies" in

Raymond's testimony.

             In seeking to advance her argument, Pina has lost sight

of the law.    Rule 30(e) does not limit a party to the correction of

stenographic errors; it permits changes "in form or substance."

Fed. R. Civ. P. 30(e)(emphasis added); Glenwood Farms, Inc. v.

Ivey, 229 F.R.D. 34, 35 (D. Me. 2005) ("Changes in the substance of

a deponent's testimony are contemplated by the rule.").             When

witnesses makes substantive changes to their deposition testimony,

the district court certainly has the discretion to order the

depositions reopened so that the revised answers may be followed up

on and the reasons for the corrections explored.        See Tingley, 152

F.   Supp.    2d   at   121   (permitting   reopening   where   revisions

"materially alter[ed] the answers such as to render those portions

of the deposition incomplete absent further testimony").           Here,

though, Pina is unable to establish that the district court abused

                                   -12-
that discretion.      The changes at issue constituted clarifications

or corrections consistent with Raymond's original testimony.                     For

example,    Raymond's      original    deposition   testimony       --   like    his

revised    answers    --    included     statements     to   the    effect      that

interviews would not be conducted absent job openings, that there

were no available ASM positions at the Downtown Crossing store when

Pina applied, and that the Associate Handbook prohibited Pina's

behavior.       In sum, any changes to Raymond's deposition testimony

were either not substantive or were not material to the summary

judgment motion. Accordingly, the district court acted well within

its    discretion    in    denying    Pina's   motion   to   reopen      Raymond's

deposition.

            2. Motion to strike Henry's affidavit

            Pina next argues that the district court erred by denying

her motion to strike Henry's affidavit, which Appellees filed along

with    their    motion    for   summary   judgment     after      the   close   of

discovery.      Pina argues that Henry was not listed as a potential

person with knowledge in Appellees' initial disclosures as required

by Federal Rule of Civil Procedure 26(a)(1), which instructs

parties to "provide to the other parties . . . the name . . . of

each individual likely to have discoverable information . . . that

the disclosing party may use to support its claims or defenses."

Fed. R. Civ. P. 26(a)(1)(A).           Because Appellees did not disclose

Henry's identity, Pina claims that she was unable to "test" Henry's


                                       -13-
assertions via cross-examination at deposition.    Pina believes she

was prejudiced as a result, and thus the district court abused its

discretion when it denied her motion to strike Henry's affidavit.7

          Pina's   claims   are   unavailing.   First,   the   parties'

initial disclosures preceded Pina's amendment of her complaint to

include the retaliatory failure to rehire claim.     Thus, Appellees

cannot be faulted for failing to list Henry before she became

relevant to the case when the district court allowed Pina's amended

complaint on January 5, 2012.

          Second, although Pina argues that Appellees should have

supplemented their disclosures to include Henry once she became

relevant to the case, Federal Rule of Civil Procedure 26(e) exempts

a party from the supplementation requirement where "the additional

or corrective information has . . . otherwise been made known to

the other parties during the discovery process or in writing."

Fed. R. Civ. P. 26(e)(1).         TCP first identified Henry as an

individual relevant to Pina's failure to rehire claim on July 29,


7
   Pina also argues that Henry would have made a better 30(b)(6)
witness than Raymond because Henry could have testified regarding
the availability of ASM positions at other TCP stores and the
conversations Pina had with TCP employees about her application.
We have already disposed of Pina's claim that Raymond was an
unprepared 30(b)(6) witness, see n.6, and Pina's argument that
Henry had greater personal knowledge such that Appellees' selection
of Raymond was sanctionable conduct similarly finds no basis in the
law. See Briddell v. St. Gobain Abrasives Inc., 233 F.R.D. 57, 60
(D. Mass. 2005) (observing that a 30(b)(6) witness may properly be
expected to prepare to testify as to matters "beyond [those]
personally known to that designee or to matters in which that
designee was personally involved" (internal citations omitted)).

                                  -14-
2011 in its MCAD position statement, which was signed and verified

by Henry and stated that "[t]he decision to transfer [a TCP

employee] into the open A[S]M position in [the Downtown Crossing

store] was made by, among others, Cindy Henry, the district Manager

for the Boston North District."          Raymond likewise testified as to

Henry's role in the hiring process during his deposition on

January 24, 2012, two days prior to the close of discovery.                    The

district court thus concluded that there was no discovery violation

because   Pina    knew    of   Henry's   role,    at   the   very    latest,    on

January   24,     2012,    so    the     Rule    26(e)    exception     to     the

supplementation requirement applied.

           Even assuming for a moment that we were inclined to view

Appellees' failure to supplement their initial disclosures as a

discovery violation, Pina has shown only that the district court

could have stricken Henry's testimony, not that such a sanction was

necessary in this case.         Poulin v. Greer, 18 F.3d 979, 985 (1st

Cir. 1994) ("[E]ven if defendants did commit a discovery violation,

the district court could reasonably determine that plaintiffs did

not   suffer     any   prejudice,      and,   given    defendants'    plausible

explanation for their failure to supplement, that any violation was

not willful. The district court did not, therefore, abuse its

discretion when it . . . allowed [the witness's] testimony.").                  In

order to establish an abuse of discretion meriting reversal, Pina

must show that she was "substantially prejudiced" by the district


                                       -15-
court's "plainly wrong" discovery ruling.        Curet-Velázquez v.

ACEMLA de P.R., Inc., 656 F.3d 47, 55-56 (1st Cir. 2011) ("[T]he

court's abuse of discretion must have resulted in prejudice to the

complaining party." (internal quotation marks omitted)).     She is

unable to meet this burden.

            To show prejudice, Pina complains that she was unable to

test the veracity of Henry's sworn assertions that she did not know

of Pina's MCAD charge and that no ASM positions were available at

the time of Pina's application.8   This argument falls well short of

the mark. As previously discussed, both statements appear not only

in Raymond's deposition testimony from January 24th but also in the

July 29, 2011 MCAD position statement that was signed and verified

by Henry.   Pina's suggestion that she was surprised and prejudiced

by the statements when they appeared for a third time in Henry's

affidavit is thus disingenuous.    Cf. Williams v. City of Boston,

CIV.A. 10-10131-PBS, 2012 WL 3260261, *4 (D. Mass. Aug. 7, 2012)

(finding insufficient prejudice to merit exclusion where "[witness]

was identified in police records as the victim" such that "the

defendants knew of her existence, and knew that she was a key

witness in the case").     Accordingly, the district court did not




8
   Pina also argues that the district court improperly afforded
weight and credibility to Henry's affidavit, but that claim is
properly considered alongside Pina's other arguments that the court
erred in granting summary judgment to Appellees.

                                -16-
abuse its discretion when it denied Pina's motion to strike Henry's

affidavit.

             3. Rule 56(d) motion

             Pina's third and final discovery-related claim is that

the district court abused its discretion when it denied as moot her

Federal Rule of Civil Procedure 56(d) motion requesting additional

time to respond to TCP's motion for summary judgment.9    By way of

argument, Pina borrows heavily from her first two discovery-based

claims; she claims that she needed additional time so that she

might: 1) depose Raymond again subsequent to his filing of the

errata sheet, and 2) "explore whether there was any veracity to the

assertions in [Henry's] affidavit" by means of a deposition, due to

Appellee's failure to supplement their initial disclosure list.

Having already found that the district court acted well within its

discretion in denying Pina's motion to reopen Raymond's deposition,

we focus only on Pina's remaining claim: she needed more time to

depose Henry.

             Pina begins by correctly noting that district courts

should liberally grant Rule 56 continuances where the Rule's

preconditions for relief have been satisfied.       Simas v. First

Citizens' Fed. Credit Union, 170 F.3d 37, 46 (1st Cir. 1999).


9
   Pina refers to Federal Rule of Civil Procedure 56(f), but Rule
56(f) was redesignated Federal Rule of Civil Procedure 56(d) well
before Pina filed her motion.    See Fed. R. Civ. P. 56(d).    We
therefore refer to Rule 56(d) in our analysis for the sake of
clarity.

                                    -17-
Typically, a successful Rule 56(d) motion must: 1) be timely; 2) be

authoritative; 3) show good cause for failure to discover the

relevant    facts    earlier;     4)    establish       a      plausible      basis   for

believing that the specified facts probably exist, and 5) indicate

how those facts will influence the outcome of summary judgment.

See id. at 45 n.4; Resolution Trust Corp. v. N. Bridge Assocs.,

Inc., 22 F.3d 1198, 1203 (1st Cir. 1994).                      Pina argues that she

filed her Rule 56 motion well in advance of the filing deadline for

her opposition to summary judgment, that she asked for a reasonable

extension    of     three     weeks    based    upon    Appellees'         failure     to

supplement their initial disclosures, and that the extension was

critical to the success of her case, so the district court's

decision to deny her motion constituted an abuse of discretion.

            As we have often observed, however, Rule 56(d) "is

designed to minister to the vigilant, not to those who slumber upon

perceptible rights." Mass. Sch. of Law at Andover, Inc. v. Am. Bar

Ass'n, 142 F.3d 26, 45 (1st Cir. 1998) (internal quotation marks

and alteration omitted).          Although she now asserts vigilance in

acting   promptly     after     Appellees       filed      a    motion   for    summary

judgment, Rule 56(d) "requires due diligence both in pursuing

discovery before the summary judgment initiative surfaces and in

pursuing an extension of time thereafter." Ayala-Gerena v. Bristol

Myers-Squibb      Co.,   95 F.3d 86,     92   (1st       Cir.   1996)    (quoting

Resolution Trust Corp., 22 F.3d at 1203).                      Pina does not dispute


                                        -18-
the fact that she failed to request a single deposition prior to

the court's initial deadline of December 16, 2011.                   Additionally,

even ignoring the MCAD position statement and assuming Pina first

learned of Henry during Raymond's deposition, Pina has offered no

explanation for her failure to seek permission to depose Henry for

over two months after that date.

             More significantly, however, Pina's Rule 56 affidavit

stated as the basis for the continuance that she sought to "examine

Ms. Henry, under oath, to determine whether there is any veracity

to these contentions or whether they were manufactured."                  Notably

lacking from this speculation as to Henry's veracity is any

plausible basis for the court to conclude that specified, material

facts probably existed.             "A 'Rule 56(f) affidavit [that] merely

conjectures that something might be discovered but provides no

realistic basis for believing that further discovery would disclose

evidence' is insufficient to delay summary judgment."                  Mowbray v.

Waste Mgmt. Holdings, Inc., 45 F. Supp. 2d 132, 143 (D. Mass. 1999)

(alteration in original) (quoting Mattoon v. City of Pittsfield,

980 F.2d 1,   8    (1st   Cir.       1992));   see   also   Rivera-Torres   v.

Rey-Hernández,        502 F.3d 7,    12   (1st   Cir.   2007)   ("Speculative

conclusions, unanchored in facts, are not sufficient to ground a

Rule 56(f) motion.").              Pina's asserted desire to "explore" is

perhaps more accurately characterized as a desire to "fish," and in

either case, it falls well short of establishing entitlement to


                                          -19-
Rule 56(d) relief.            See Mowbray, 45 F. Supp. 2d at 143 (denying

Rule 56(d) motion where movant "merely expressed a 'hope' or

'hunch' that unspecified facts might be found" because "[a]llowing

a continuance in such a case would undermine the entire summary

judgment procedure") (citation omitted).

            The district court thus acted well within its discretion

when it elected to deny Pina's Rule 56(d) motion.

B.    Summary Judgment

            Having disposed of Pina's discovery-based claims, we turn

now   to   her   claim    that    the    district   court    erred      by   granting

Appellees' motion for summary judgment.                 We review a grant of

summary    judgment      de    novo,    affirming   only    if   "the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law."              Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986).              Although we will draw all reasonable

inferences in the nonmovant's favor, we will not "draw unreasonable

inferences or credit bald assertions, empty conclusions, rank

conjecture, or vitriolic invective."                Cabán Hernández v. Philip

Morris USA, Inc., 486 F.3d 1, 8 (1st Cir. 2007). It bears repeating

that genuine issues of material fact are "not the stuff of an

opposing party's dreams," Mesnick v. Gen. Elec. Co., 950 F.2d 816,

822 (1st Cir. 1991), and a party cannot successfully oppose a


                                         -20-
motion for summary judgment by resting "upon mere allegations or

denials of his pleading,"          LeBlanc v. Great Am. Ins. Co., 6 F.3d
836, 841 (1st Cir. 1993) (internal quotation marks omitted).                 If a

nonmovant bears the ultimate burden of proof on a given issue, she

must present "definite, competent evidence" sufficient to establish

the elements of her claim in order to survive a motion for summary

judgment.    Mesnick, 950 F.2d at 822.              This is no less true in

discrimination and retaliation cases where motive is at issue; a

nonmovant    cannot    rely   "merely        upon   conclusory    allegations,

improbable inferences, and unsupported speculation."               Dennis, 549
F.3d at 855-56 (internal quotation marks omitted); Hoeppner v.

Crotched Mountain Rehab. Ctr., Inc., 31 F.3d 9, 14 (1st Cir. 1994).

            1.   Discrimination

            Where,    as   here,    there     is    no   direct   evidence    of

discrimination, a plaintiff seeking to establish a prima facie case

of race discrimination under § 1981 must successfully navigate the

familiar McDonnell Douglas burden shifting framework.              Straughn v.

Delta Air Lines, Inc., 250 F.3d 23, 33 (1st Cir. 2001).             The burden

of production starts with the plaintiff.             In order to establish a

prima facie case of discriminatory termination, a plaintiff must

show: 1) she was a member of a protected class, 2) she was

qualified for her position, 3) she was subjected to an adverse

employment action, and 4) the position remained open or was filled

by someone with similar qualifications.                  Id.   Such a showing


                                      -21-
creates a rebuttable presumption that the employer engaged in

discrimination. This is not the end of the matter, however, and if

the employer is able to articulate a legitimate, non-discriminatory

reason for the termination, the presumption of discrimination

disappears.10   Id.; see also LeBlanc, 6 F.3d at 842.   At the third

and final stage of the McDonnell Douglas paradigm, the burden of

production returns to the plaintiff, who must offer evidence that

the defendant's explanation is pretextual and that discriminatory

animus prompted the adverse action.      Conward v. Cambridge Sch.

Comm., 171 F.3d 12, 19 (1st Cir. 1999).    The burden of persuasion

remains on the plaintiff at all times.    Mariani-Colón v. Dep't of

Homeland Sec. ex rel. Chertoff, 511 F.3d 216, 221 (1st Cir. 2007).

          In this case, the district court found that Pina failed

to establish a prima facie case of race discrimination under § 1981

because she did not show that she was qualified for the position

from which she was fired.    The court went on to say that in any


10
   Additionally, the so-called "same actor inference" states that
"[i]n cases where the hirer and the firer are the same individual
and the termination of employment occurs within a relatively short
time span following the hiring, a strong inference exists that
discrimination was not a determining factor for the adverse action
taken by the employer." LeBlanc, 6 F.3d at 847 (quoting Proud v.
Stone, 945 F.2d 796, 797 (4th Cir. 1991)).     The district court
found that the inference applied in this case because Raymond both
hired and fired Pina within the span of a month. Pina argues that
the inference does not apply because Raymond did not act alone,
firing her only after consulting with the human resources
department. Although we find Pina's argument unpersuasive, we need
not decide the matter because even without awarding Appellees the
benefit of the same actor inference, as we will explain shortly,
Pina's discriminatory termination claim still fails.

                                -22-
case,   Pina    presented   no    evidence   to   rebut    the   legitimate,

nondiscriminatory reasons Appellees presented as the basis for her

termination.      The district court thus concluded that summary

judgment was appropriate.        Unsatisfied with this result, Pina lets

loose a prodigious number of arguments on appeal, all of which --

as we will explain -- are meritless.

            We begin with Pina's argument that she established a

prima   facie   case   of   discrimination   because,      contrary   to   the

district court's finding that she was not qualified for her

position, she showed that she "was performing [her] job at a level

that met the employer's legitimate expectations" at the time she

was discharged. Williams v. Frank, 757 F. Supp. 112, 116 (D. Mass.

1991), aff'd, 959 F.2d 230 (1st Cir. 1992).               We need not tarry

here.     Even assuming that Pina established a prima facie case of

discrimination, her claim still fails because she cannot show that

the nondiscriminatory explanation for her termination articulated

by Appellees was pretextual cover for their true, discriminatory

motive.

            Appellees satisfied the second step of the McDonnell

Douglas framework by producing competent evidence that Pina was

terminated because she made inappropriate, unprofessional, and

harassing statements to TCP employees that were disruptive and

created safety concerns. Pina, while disputing the severity of the

allegations, admits that she accused multiple TCP employees --


                                     -23-
including her manager -- of having sex with Williams.         She further

admits to telling her manager's partner, in front of the couple's

young child, that Trench was having sex with Williams.            Raymond

testified that multiple TCP employees reported concerns about

Pina's behavior after these incidents, which prompted him to

terminate Pina to ensure a safe environment for TCP's employees.

             At this point, the burden shifted back to Pina to show

that Appellees' explanation for her termination was mere pretext

and that their true motive was discriminatory.       To show pretext, a

plaintiff      may   point    to      "weaknesses,      implausibilities,

inconsistencies, incoherencies, or contradictions in the employer's

proffered legitimate reasons such that a factfinder could infer

that the employer did not act for the asserted non-discriminatory

reasons."     Straughn, 250 F.3d at 42 (internal quotation marks

omitted).     Plaintiffs can use the same evidence to show both

pretext and discriminatory motive, "'provided that the evidence is

adequate to enable a rational factfinder reasonably to infer that

unlawful discrimination was a determinative factor in the adverse

employment action.'"     Santiago-Ramos v. Centennial P.R. Wireless

Corp., 217 F.3d 46, 54 (1st Cir. 2000) (quoting Thomas v. Eastman

Kodak Co., 183 F.3d 38, 56 (1st Cir.1999)).

             Pina claims that the complaints about her behavior are

mere pretext and that she was fired because she reported misconduct

that,   if    investigated,   would   have   revealed    an   interracial


                                   -24-
relationship between TCP employees that Appellees did not want to

acknowledge.          This,   Pina    concludes,   constitutes       a   case   of

discriminatory     termination,11      and    Appellees'   non-discriminatory

explanation for her firing should be ignored as mere pretext.

              To put it mildly, the record does not bear out Pina's

claims.12     We begin by noting that Pina testified that she reported

only   time    card    theft,   not    the    existence    of   an   interracial

relationship, to TCP.         She offers not a single fact to support her

allegation that the company knew of a romantic relationship,

interracial or otherwise, between the employees Pina accused.13



11
   Notably, Pina does not claim that she was fired because of her
race or because she engaged in or supported an interracial
relationship. She reasons that because she reported the misconduct
of, among others, a black male and white female, Appellees elected
to fire Pina so that they would not have to investigate her report
of an interracial couple's wrongdoing.       Although we question
whether Pina's unusual theory of discrimination could support a
§ 1981 claim even if properly supported, we need not reach that
issue here, where Pina's claim clearly lacks the record support
necessary to survive summary judgment.
12
    A number of Pina's arguments on appeal demonstrate at best a
troubling disregard for the record and at worst an attempt to
mislead this court. For just one example, consider her repeated
argument that Appellees' explanation is unworthy of belief because
Raymond "admitted that Ms. Trench and Ms. Pina had worked together
for some time and that the former had never reported any fear of
the latter."   Raymond's actual testimony, however, stated that
although Trench had not reported any fear of Pina prior to the
Dunkin Donuts incident, on that day, she told Raymond that she
feared Pina.
13
   When pressed on this point during her deposition, Pina merely
repeated her unsupported assertion that although she did not report
a sexual relationship between Giordano and Williams, "the company
kn[e]w. They kn[e]w."

                                       -25-
Undaunted, Pina forges onward to argue that two pieces of evidence

show that Appellees' discriminatory feelings about interracial

relationships motivated her termination: 1) Appellees violated

company policy in both their failure to investigate her report and

their decision to fire her, and 2) "white men do not like it when

their women are dating black men."

             We begin with the allegation of violations of company

policy and procedure.      In sum, Pina argues that Raymond failed to

consider TCP policy when firing her and that her report of time

card fraud was not investigated in accordance with TCP policy.14

Pina correctly notes that Raymond was unable to find a written TCP

policy during his deposition that stated that the use of profanity

was prohibited behavior punishable with termination, but this fact

does   not   give   rise   to   a   reasonable    inference   that   Pina's

termination violated TCP policy.           Raymond's deposition testimony

identified several provisions of TCP's Associate Handbook that he

believed prohibited Pina's conduct, including the requirements that

associates must be treated with dignity and respect and that

unacceptable behavior, including disruptive or disorderly behavior


14
   Pina frequently repeats her accusation that TCP violated their
own fair employment policy in firing her and that this is evidence
of pretext and discrimination, but she offers only circular
reasoning to support her claims. Her logic appears to be that her
firing was an unfair product of racial discrimination, which is
evidenced by the fact that her firing violated a company policy
that discipline must be fair and not discriminatory.       Neither
repetition nor circular logic is sufficient to elevate this
unsupported accusation to the level of competent evidence.

                                    -26-
or insubordination, will not be tolerated.           Although Pina argues

that making disparaging comments about her coworkers and manager

outside of work hours should not have been classified as disorderly

or disruptive behavior as she understands the terms, the point is

immaterial.     "Courts may not sit as super personnel departments,

assessing     the   merits-or     even   the   rationality-of     employers'

nondiscriminatory business decisions."          Mesnick, 950 F.2d at 825.

Even if Raymond's understanding of "disorderly or disruptive"

behavior was overbroad, there is nothing on the record to suggest

that it was discriminatory, that he treated other employees who

acted similarly to Pina in a different manner, or that he violated

TCP policy when firing Pina.

            We turn next to Pina's argument that Appellees' failure

to investigate her theft report, as required by company policy,

evidences a discriminatory motive.          According to Pina, TCP policy

dictated that reports of internal theft made to the company's

designated hotline would be fully investigated, meaning that she

would be interviewed, kept informed about the status of the

investigation,      compensated   for    her   report,   and   shielded   from

retaliation. Appellees' failure to take these steps, she contends,

shows that they were unwilling to fully investigate a report that

would have revealed an interracial relationship, thus evidencing

their discriminatory motive.




                                     -27-
          We cannot agree, as "to reach any such conclusion on this

record, a juror would have to indulge impermissibly in unsupported

speculation."   LeBlanc, 6 F.3d at 846.   As an initial matter, Pina

admitted during her deposition that she could not recall making a

hotline report, so her complaints that hotline procedures were not

followed are difficult to comprehend, particularly in light of

Raymond's deposition testimony that TCP records show no hotline

calls from Pina.15   See Arrington v. United States, 473 F.3d 329,

342-43 (D.C. Cir. 2006) ("While it is admittedly not the duty of

district courts to weigh the credibility of the parties' testimony

at the summary judgment stage, 'in the rare circumstance where the

plaintiff relies almost exclusively on his own testimony, much of

which is contradictory and incomplete, it will be impossible for a

district court to determine whether . . . there are any "genuine"

issues of material fact, without making some assessment of the

plaintiff's account.'" (quoting Jeffreys v. City of New York, 426


15
   Pina's initial MCAD affidavit claimed that she reported Mowatt,
Giordano, and Williams to Fernándes on July 20, 2007, and that she
later reported a fourth individual, a store manager, via the TCP
hotline on the day that she was suspended.          Pina's Amended
Complaint, however, made no mention of a hotline call, and when she
was asked during her deposition whether she actually made a call to
the hotline, Pina conceded that she could not remember doing so or
reporting a fourth person, and she could only recall reporting to
Fernándes the alleged theft committed by Mowatt, Giordano, and
Williams. In her appellate brief, Pina now claims that she did, in
fact, make a hotline call, but not regarding a fourth person in a
store manager position as she initially claimed. Instead, Pina now
seems to assert that she made a hotline report regarding the time
card theft by Giordano and Williams. How she came to this most
recent view of events is unclear.

                               -28-
F.3d 549, 554 (2d Cir. 2005))).      More significantly, undermining

her frequent assertions that TCP failed to investigate her report

is Pina's own admission during her deposition that she had no idea

whether or not TCP investigated her report.       She has given us no

reason to doubt Raymond's testimony that he and Fernándes promptly

and fully investigated Pina's report by reviewing three weeks of

time cards and interviewing the accused, ultimately determining

that there was no evidence to support Pina's claim of time card

fraud and relaying that finding to human resources.          On these

facts, which show that Pina's claim was investigated, her theory

that Appellees violated company policy and fired Pina because they

did not want to investigate a report that would have revealed an

interracial relationship finds no support.

          Pina's final argument in support of her discrimination

claim is that white men in both the past and present dislike

interracial relationships between white women and black men.        In

Pina's view, the court should have taken judicial notice of this

historical fact and denied summary judgment.         At the risk of

redundancy, we note again that "conjecture cannot take the place of

proof in the summary judgment calculus."     Bennett v. Saint-Gobain

Corp., 507 F.3d 23, 31 (1st Cir. 2007); see also Kearney v. Town of

Wareham, 316 F.3d 18, 22 (1st Cir. 2002) ("Creating a genuine issue

of   material   fact   requires   hard   proof   rather   than   spongy

rhetoric.").    As the district court properly held, the historical


                                  -29-
fact that many interracial couples have faced bias and prejudice is

not   evidence   that   Raymond    or    anyone    at   TCP   harbored   such

discriminatory    animus,    and        Pina's    attribution     of     these

discriminatory views to Appellees without any factual predicate or

evidence to support her claim does not enable her to avoid summary

judgment.   See Honor v. Booz-Allen & Hamilton, Inc., 383 F.3d 180,

190-91 (4th Cir. 2004) (affirming grant of summary judgment to

employer where plaintiff relied primarily on references to the

national history of racism to evidence employer's racial animus).16

            Accordingly, because Pina was unable to rebut Appellees'

legitimate,   nondiscriminatory     basis    for    her   termination    with

evidence of pretext and discriminatory motive, the district court

properly granted summary judgment to Appellees on Pina's claims of

race discrimination.17    To the extent that Pina purports to have


16
   In an effort to dodge the swing of the summary judgment axe,
Pina also proffers a mixed-motives theory of discrimination,
arguing that she can prevail even if she shows that race
discrimination was just one of a number of reasons for her
termination. As we have just explained, however, Pina has failed
to produce any evidence of discriminatory motive, so the mixed-
motive theory cannot save her claim.
17
    At the end of her brief, in a section titled "Supervisory
Liability of Defendant Raymond," Pina largely repeats the
discrimination claims we have now found inadequate to survive
summary judgment.     She adds only that Raymond can be held
individually liable under § 1981 for subjecting her to retaliatory
and "discriminatory harassment," apparently in a desire to advance
a hostile work environment claim based on Raymond's failure to
interview Pina about the theft report and his decision to suspend
and terminate her. This underdeveloped claim is quickly disposed
of by Pina's own deposition testimony, wherein she stated that she
was not harassed while at TCP and that there was no immediate

                                   -30-
articulated a separate claim against Raymond for breach of contract

under § 1981 on precisely the same theory of race discrimination

that we have now described and rejected, we note that this claim

also necessarily fails. See Ayala-Gerena, 95 F.3d at 95 ("In order

to prevail under Section 1981, a plaintiff must prove purposeful

employment discrimination . . . .").

          2.   Retaliation

          Pina's final claim on appeal is that the district court

erred in finding that she failed to establish a prima facie case of

retaliatory    failure   to   hire   in   violation   of   §    1981   and

Massachusetts General Laws, chapter 151, section 4.18          Like Pina's

discrimination claim, her retaliation claim is governed by the



reaction to her report of internal theft.     Wary of beating the
proverbial dead horse, we add only that Pina fails to so much as
allege that her purported harassment was based on her race, and the
facts she does allege fall well short of showing the severity,
frequency, and pervasiveness of abuse necessary to allow a hostile
work environment claim to survive summary judgment. See Bhatti v.
Trs. of Bos. Univ., 659 F.3d 64, 73-74 (1st Cir. 2011).
18
   In a paragraph, Pina also asserts that she is not precluded from
pursuing a claim for discriminatory failure to hire simply because
TCP ultimately hired an African-American female for the position.
While this is a true enough proposition, Pina has offered not one
iota of evidence or argument to support a discriminatory failure to
hire claim. Instead, she merely notes that she finds "suspicious"
the fact that the selected candidate was, like herself, an African-
American female.    To the extent that Pina has not waived any
potential discriminatory failure to hire claim by virtue of her
failure to develop it, see United States v. Zannino, 895 F.2d 1, 17
(1st Cir. 1990) ("[I]ssues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are deemed
waived."), we note that such rank speculation is entirely
inadequate to prevent a grant of summary judgment in TCP's favor.

                                 -31-
McDonnell Douglas burden shifting framework.              See Prescott v.

Higgins, 538 F.3d 32, 40 (1st Cir. 2008) ("The familiar McDonnell

Douglas   framework    governs   Title    VII,   42   U.S.C.   §   1981,    and

Massachusetts General Laws, chapter 151B claims." (referring to

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973))).

Pina correctly notes that § 1981 encompasses retaliation claims.

CBOCS W., Inc. v. Humphries, 553 U.S. 442, 457 (2008).                      To

establish a prima facie case of retaliation under either § 1981 or

Massachusetts General Laws, chapter 151B, section 4, a plaintiff

must establish that: 1) she engaged in a statutorily protected

activity, 2) she suffered an adverse employment action, and 3) the

protected    conduct   and   adverse   employment     action   are   causally

connected.     Noviello v. City of Boston, 398 F.3d 76, 88 (1st Cir.

2005); Prescott, 538 F.3d at 43. More specifically, in retaliatory

failure to hire cases, a plaintiff seeking to pursue an adverse

employment action must establish that: 1) she applied for a

particular position, 2) the position was vacant, and 3) she was

qualified for the position.      Vélez v. Janssen Ortho, LLC, 467 F.3d
802, 807 (1st Cir. 2006).

             The district court found that Appellees were entitled to

summary judgment because Pina failed to establish a prima facie

case of retaliation; she did not show that she applied for a vacant

position, that she was qualified for the position to which she

applied, or that Henry had any knowledge of her MCAD claim.                Pina


                                   -32-
disagrees, arguing that there was no evidence there were no

vacancies, that she was qualified for an ASM position because she

competently worked in that role before she was fired, and that

Henry knew of her MCAD claim as a matter of law.

          Pina's arguments defy both established legal precedent

and logic.    First, Pina bore the burden of establishing the

existence of a vacant position; TCP was under no obligation to

prove the non-existence of a vacancy.         See id. at 807-08.

Accordingly, Pina cannot credibly expect us to entertain her

argument that Appellees' failure to prove that there were no

vacancies in stores to which Pina did not apply somehow shows that

she has satisfied her burden.      Pina admitted that she had no

knowledge of an ASM position vacancy at the time she applied for

the position, and Appellees have testified that there was no

vacancy until approximately one month after Pina applied, at which

time an internal promotion was made and no external candidates were

considered.   Although Pina argues that TCP was obligated to

consider her application for a position that opened weeks later, we

need not address this contention.      Even if Pina is correct, she

nevertheless has failed to establish at least two additional

elements necessary to make out a claim of retaliatory failure to

hire.

          First, Pina has not shown that she was qualified for the

ASM position that she sought.   The fact upon which Pina rests her


                                -33-
claim of qualification appears to be that during her one-month

tenure as an ASM, she performed adequately before she was fired for

inappropriate behavior. Appellees, however, have correctly pointed

out that Pina's application clearly states that she desires an ASM

position but is only available to work from 9:00 a.m. to 3:00 p.m.

on Saturdays.      According to TCP's Standard Operating Procedure

regarding staffing, ASMs must be available open to close, including

on weekends.    Pina thus failed to qualify for the position even if

one had been vacant at the time she applied.

             Second, at the risk of piling on, we note that Pina has

also failed to establish a causal connection between her protected

conduct and the adverse employment action because she failed to

show that Henry knew about the MCAD charge Pina filed three years

prior.   See Medina-Rivera, 713 F.3d at 139; Pomales v. Celulares

Telefónica, Inc., 447 F.3d 79, 85 (1st Cir. 2006)("[T]here must be

proof that the decisionmaker knew of the plaintiff's protected

conduct when he or she decided to take the adverse employment

action.").    Pina argues that Henry had the requisite knowledge "as

a matter of law" because Henry worked for TCP, which had opposed

the MCAD charge Pina filed more than three year prior in relation

to events at a different TCP store in a different district.     She

contends that the district court's finding to the contrary shows

that the court engaged in making improper weight and credibility

determinations.


                                 -34-
          It is well-settled that a judge must not engage in making

credibility determinations or weighing the evidence at the summary

judgment stage, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986), but it is equally clear that judges cannot allow

conjecture to substitute for the evidence necessary to survive

summary judgment, Bennett, 507 F.3d at 31.     Thus, the district

court can hardly be faulted for failing to adopt Pina's speculative

and unsupported assertion of Henry's knowledge of her MCAD charge.

In the absence of any evidence that Henry or any other TCP employee

involved in the ASM hiring decision had knowledge of Pina's

protected activity, her retaliatory failure to hire claim fails.

The district court properly granted summary judgment to Appellees

as to Pina's retaliation claim in light of her failure to establish

a prima facie case.19




19
   There is some suggestion in Pina's briefs that she believes that
not only her MCAD complaint, but also her reporting of internal
theft, constituted protected activity under § 1981 that can give
rise to a retaliation claim.      That § 1981 retaliation claims
encompass at least some subset of activities beyond the reporting
of direct racial discrimination is clear. See CBOCS W., Inc., 553
U.S. at 452, 455-56 (allowing a retaliation claim to proceed where
plaintiff alleged he suffered retaliation for assisting another
person to "secure his § 1981 rights"). However, Pina cites not a
single authority to support her position that making an internal
theft report in the hopes that an interracial couple would be fired
so that she could collect company reward money constitutes
"protected activity" under § 1981. Finding that Pina's perfunctory
references to theft-report-based retaliation are unaccompanied by
any developed argument, we deem them waived. Zannino, 895 F.2d at
17.

                               -35-
                         III.   Conclusion

          For the foregoing reasons, the district court judgment is

affirmed and Pina's request for attorney's fees is denied.

          Affirmed.




                                -36-